DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Written Description Issue #1
The applicant has amended each independent claim with the following limitations:
identifying conflict for an application executed in the distributed computing resource cluster  based on execution of the first isolation environment and the second isolation environment on a same host in the distributed computing resource cluster; 

Paragraphs 40, 51, and 52 of the disclosure make it clear that identifying an affinity policy conflict is based on what would happen hypothetically happen if two virtual machines (isolation environments) were executed on the same host and not actually executed, as claimed.  Therefore the identification of the affinity policy conflict is not based on execution of the first isolation environment and the second isolation environment on a same host, but instead based on what would happen if the first and second isolation environments were executed at the same host.  The two isolation environments would only be executed on the same host after the affinity policy conflict is resolved according to paragraphs 40, 51, and 52.  The applicant’s claim language covers a breadth that the applicant’s disclosure did not show possession of at the time of the applicant’s filing.

Written Description Issue #2

identifying conflict for an application executed in the distributed computing resource cluster  based on execution of the first isolation environment and the second isolation environment on a same host in the distributed computing resource cluster; 
migrating a third isolation environment in the distributed computing resource cluster to resolve the affinity policy conflict;

These limitations appear to be crafted from paragraphs 40, 51, and 52 and Figure 2 of the applicant’s specification.  These paragraphs describe how VMs 142 and 144 are identified as having an affinity for each other and should therefore be migrated together.  The paragraphs further explain that container 152 on VM 142 and container 157 on VM 144 cannot be co-located on the same host, per the anti-affinity rules.  The applicant’s solution is to first migrate container 152 from VM 142 to VM 140 so that the migration of VM 142 to the same host as VM 144 will not cause containers 152 and 157 to be co-located.
Paragraphs 40, 51, and 52 are the only disclosure that could be considered to show migrating a third isolation environment in order to resolve an affinity policy conflict of an application executed in a distributed resource cluster based on execution of a first isolation environment and a second isolation environment on the same host in the distributed computing resource cluster.  However, paragraphs 40, 51, and 52 do not refer to executing a first isolation environment and a second isolation environment at the same host.  Instead, paragraphs 40, 51, and 52 reference a first virtual machine (VM 142) and a second virtual machine (VM 144) that when executed on the same host would cause an affinity policy conflict to be identified.  Paragraphs 40, 51, and 52 do not refer to migrating a third isolation environment.  Instead, they migrate a container 152 to resolve the affinity conflict.
This distinction between the terminology disclosed and the terminology in the claim is important because the claim presents a breadth that was not originally possessed by the applicant’s 
The other scenarios are not obvious variants of each other because the migration of container 152 only has meaning when considering its relationship to VM 142 (it is on VM 142) and its relationship to VM 144 (it conflicts with container 157 on VM 144).  Changing any of the elements from container to virtual machine or vice versa would not make sense when considering the meaning disclosed in paragraphs 40, 51 and 52 because the disclosed relationships would no longer exist.  Therefore the applicant was not in possession of the full breadth currently claimed invention when the application was originally filed.
Claim 8 is limited to the scenario disclosed and thus not subject to this written description rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Claim 1 recites the limitation "identifying an affinity policy conflict for an application executed in the distributed resource cluster based on execution of the first isolation environment and the second isolation environment on a same host in the distributed computing resource".  The previous limitation of claim 1 states that the first and second isolation environments are executed on different hosts and not “a same host”.  The limitation in question directly contradicts the previous limitation.  It is not clear how the two isolation environments get executed on the same host when the previous limitation states they are at executed on different hosts.  If the applicant is trying to claim the hypothetical idea of what would happen during execution of the first and second isolation environment at a same host, the claims should be amended to explicitly claim such a hypothetical scenario.
Claim 9 and 16 feature the same clarity issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0304899 to Winkler in view of U.S. Patent Application Publication Number 2017/0147383 by Hudzia et al.
The Examiner notes that the claims are presented with the limitations in a sequential order however the actual language of the claims does not limit the limitations from being performed in a different sequence than the order claimed.  With this in mind, the Examiner interprets the claims to cover a scenario where the final limitation is performed before the prior to the two limitations that precede it.  Winkler shows that affinity based migration could be performed and Hudzia shows that it would be obvious to consider anti-affinity conflicts after such a migration.  The applicant should consider limiting the limitations to the sequence disclosed.
As to claim 1, Winkler teaches a method for isolation environment redistribution, comprising: surveying inter-environment network communications among a plurality of isolation environments hosted on a distributed computing resource cluster (Figure 2, step 42); identifying, among the plurality of isolation environments, an affinity for network communications between a first isolation environment and a second isolation environment based on the inter-environment network communications (Figure 2, steps 44, 46, 48, and 50); determining that the first isolation environment and the second isolation environment are executed on different hosts in the distributed computing resource cluster (Figure 2, step 52); and migrating at least one of the first isolation environment or the second isolation environment based on the affinity for communications to reduce the inter- environment network communications in the distributed computing resource cluster (Figure 2, step 54); however Winkler does not explicitly teach identifying an affinity policy conflict for an application executed in the distributed computing resource cluster based on execution of the first isolation environment and the second isolation environment on a same host in the distributed computing resource cluster and 
 	Hudzia teaches a method for isolation environment redistribution, comprising: identifying an affinity policy conflict for an application executed in the distributed computing resource cluster based on execution of a first isolation environment and a second isolation environment on a same host in the distributed computing resource cluster (paragraph 36, too many VM’s on a particular node cause an affinity policy conflict, the claim does not preclude more than two isolation environments executing on the same host); and migrating a third isolation environment in the distributed computing resource cluster to resolve the affinity policy conflict (paragraphs 57 shows that a VM could be migrated to relieve load and paragraph 47 shows that a third VM can be removed if it has an anti-affinity to a first node that has affinity with a second node).
	It would have been obvious to one of ordinary skill in the virtual network management art at the time of the applicant’s filing to combine the teachings of Winkler regarding using affinity to migrate virtual machines with the teachings of Hudzia regarding migrating a third VM when an anti-affinity conflict exists because Winkler states that various changes and alterations can be made without departing from the spirit and scope of the invention (paragraph 27) and Hudzia shows an alteration that could be performed subsequent to step 54 in Winkler.  The Examiner notes that the applicant’s claims do not specifically limit the limitations to a certain sequence nor do the claims specify a specific time frame in which each element would be performed.  For example, the breadth of the claims allows for the migration based on affinity and then at some point later in time, an affinity policy conflict could arise and need to be considered.
As to claims 9 and 16, they are rejected for the same reasoning as claim 1.  The VM manager 32 of Winkler reads on the device and medium.

As to claims 3, 11, and 18, see paragraph 26 of Winkler, the decision on when to migrate reads on the claimed generated context policy.
As to claims 4, 12, and 19, co-location will inherently reduce inter-environment communication by eliminating it between the two VMs.
As to claims 5 and 13, Figure 2 of Winkler clearly pertains to virtual machines.
As to claim 7, Winkler teaches the method of claim 1 wherein: the first isolation environment comprises a first virtual machine for execution on a first host in the distributed computing resource cluster (Figure 1); the second isolation environment comprises a second virtual machine for execution on a second host in the distributed computing resource cluster (Figure 1); migrating at least one of the first or second isolation environments comprises migrating the second virtual machine to a first host for execution on the first host with the first virtual machine to reduce the inter-environment network communications between the first host and a second host (paragraph 25).
As to claims 15 and 20, they are rejected for the same reasoning as claim 7.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0304899 by Winkler in view of U.S. Patent Application Publication Number 2017/0147383 by Hudzia et al. in further view of U.S. Patent Application Publication Number 2017/0257424 by Neogi et al.
As to claims 6 and 14, the Winkler-Jain combination teaches the subject matter of claims 1 and 9 however the Winkler- Hudzia combination does not explicitly teach the isolation environments as containers.

It would have been obvious to one of ordinary skill in the art of the network management art at the time of the applicant’s filing to combine the teachings of Winkler regarding the migration of isolation environments with the teachings of Neogi regarding migrating containers based on affinity because the same concepts that apply to virtual machines in Winkler would also apply to containers on virtual machines, as shown by Neogi, and thus would provide the same benefits without any substantial changes to the inventive concept of Winkler.  The Examiner notes that the applicant has not disclosed any different in how virtual machines and containers are treated for surveying and identifying affinity.  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art was not found to teach or suggest the relationship between the container and the second virtual machine where the container is migrated from the second virtual machine in order to resolve an affinity policy identified for an application based on execution on the first virtual machine and second virtual machine on the same host.  Winkler and Hudzia show that managing the migration of virtual machines is obvious based on affinity and anti-affinity rules but they do not suggest migrating a container that is a second virtual machine so that an affinity conflict can be resolved.  The Examiner did not find any other art that would make claim 8 obvious.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442